Citation Nr: 1236674	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for compensation under 38 U.S.C.A. § 1151 for a nerves puncture injury, left sciatic radiculopathy, claimed as left buttock pain radiating to the lower extremity.

2.  Entitlement to a separate rating for compensation under 38 U.S.C.A. § 1151 for a nerves puncture injury, left low back disability.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January through May 1949 and from April 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Service connection was granted under 38 U.S.C.A. § 1151 and an initial rating of 10 percent was assigned therein for a nerves puncture injury, left sciatic radiculopathy, claimed as left buttock pain radiating to the lower extremity.  The Veteran appealed this determination with respect to the assigned rating.

In May 2007, the Veteran testified regarding this matter at a Decision Review Officer (DRO) hearing.  A transcript of the hearing is of record.

A rating in excess of 10 percent was denied by the Board in an August 2010 decision.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (CAVC).

The CAVC vacated the aforementioned decision and remanded this matter back to the Board in a February 2012 Memorandum Decision.  Judgment was entered in March 2012.  In May 2012, mandate was effective following the Memorandum Decision becoming final and therefore not being subject to further review.

For the reasons explained below, this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Although the Board sincerely regrets the additional delay, this matter must be remanded.  Such remand is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

The Board's August 2010 decision denying a rating in excess of 10 percent for the Veteran's nerves puncture injury, left sciatic radiculopathy, claimed as left buttock pain radiating to the lower extremity was based upon the evidence available at the time.  This evidence included VA treatment records, a July 2006 VA medical examination, and the Veteran's May 2007 DRO hearing testimony.

Of note at the outset is that VA has a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This duty includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  It also includes a mandate that any VA medical examination obtained be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  

Reasonable efforts with respect to records in Federal custody such as VA treatment records consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  The Veteran shall be notified if this circumstance arises.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  

Pertinent VA treatment records dated into early April 2007 are contained in the Veteran's claims file.  No VA treatment records are contained in his Virtual VA "eFolder."  However, the Veteran has indicated that he receives all his health care treatment from VA.  At least some VA treatment records dated from April 2007 to present therefore likely exist.  

To date, it appears that no requests have been made for the Veteran's VA treatment records dated from April 2007 to present.  VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Such documents thus are constructively part of the record before the Board even where they are not actually before the adjudicating body.  Id.  Requests for updated VA treatment records in compliance with the statute and regulations set forth above accordingly must be made.  Doing so requires a remand.

A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the examination must be contemporaneous in that it portrays the current state of the disability at issue if it is service-connected.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (concluding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that the Veteran contended his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that an examination too remote for rating purposes cannot be considered "contemporaneous"); see also Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Olson v. Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  

One exception exists, however.  When there is other medical evidence of record that is adequate for rating purposes, a VA medical examination is not required.  38 C.F.R. § 3.326.  The duty to assist accordingly does not compel a new medical examination even though an old examination is not contemporaneous if other medical evidence that is contemporaneous is sufficient to adjudicate the claim.

The last VA medical examination pertinent to the Veteran's left leg sciatic radiculopathy is the aforementioned examination dated in July 2006.  It is over six years old, in other words.  While the Veteran has not specifically contended that his disability has worsened since this examination, it is not contemporaneous simply given how remote it occurred in the past.  No determination can be made at this time as to whether or not the medical evidence excluding VA medical examinations is both contemporaneous and sufficient to render a determination.  This is because, as noted above, updated VA treatment records potentially are outstanding.  

It is possible that updated VA treatment records, if any, obtained on remand will be contemporaneous and sufficient to render a determination.  However, it equally is possible that such records obtained on remand will not be contemporaneous and sufficient to render a determination.  A new medical examination accordingly may or may not be necessary.  Yet arrangements shall be made on remand for a new medical examination given that an examination is necessary anyhow for the reason discussed below.  This also serves to prevent further delay in the form of additional remand for an examination (if updated VA treatment records are not contemporaneous and sufficient to render a determination).  Taking precautions against delay are particularly important because this matter has been advanced on the docket.

With respect to the CAVC's involvement in this matter, it was determined in the February 2012 Memorandum Decision that the July 2006 VA medical examination was unclear regarding a specific finding.  The examiner indicated that "the [V]eteran developed left sided symptoms" following an injection VA gave him to manage his right sided low back pain.  VA's interpretation of this statement as referencing left sided leg symptoms and the Veteran's interpretation of it as referencing left sided leg symptoms as well as left sided low back symptoms both were found by the CAVC to be fair.  Thus, in recognizing the Veteran had well-documented complaints of low back symptomatology (pain) prior to the injection, and that the injection was administered to treat that pain, CAVC determined that it remained unclear as to whether additional low back disability resulted from that procedure.  The CAVC thereby directed pursuant to applicable caselaw that the Board either seek clarification from the examiner or provide an explanation as to why clarification is not needed.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Daves v. Nicholson, 21 Vet. App. 46 (2007).

The Veteran, "as a matter of law, [has] the right to compliance with the remand orders" contained in a decision of the CAVC.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  Here, the Board opts to seek clarification from the VA examiner (or from another examiner, if the original VA examiner is unavailable) since an explanation as to why such is unnecessary cannot be provided.  The Veteran's service-connected disability to date encompasses only left leg symptoms.  However, it may be that it encompasses separate left lower back symptoms as well.  That a nerves puncture injury resulted in symptoms to both the left low back and left leg is entirely plausible.  A separate rating for these low back symptoms may be warranted if this is the case.  

The CAVC indeed cited Esteban v. Brown, 6 Vet. App. 259 (1994), for the proposition that separate ratings are warranted for separate and distinct symptomatology.  While the Veteran is currently in receipt of compensation for the neurological impairment extending into his left lower extremity, a separate compensable rating could be potentially for symptoms relegated solely to the low back such a loss of motion.  8 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Of import, it will be necessary for the examiner to conduct a new examination of the Veteran to clarify what was meant when it was stated in July 2006 that he "developed left sided symptoms."  The examination conducted at that time thoroughly addressed his left leg but did not address his left low back in more than cursory detail.  

Care finally must be taken in conducting the examination to distinguish between any left low back and left leg symptoms attributable to a nerves puncture injury and left low back and left leg symptoms attributable to some other cause, to include that which existed prior to the VA administered injection.  Doing so is necessary to ensure appropriate rating assignment.  Indeed, the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and to a service-connected disability in the absence of medical evidence which does so. Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request VA treatment records dated from April 2007 to present regarding the Veteran.  Any records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his left lower back and left leg sciatic radiculopathy.  This examination shall, if possible, be conducted by the examiner who conducted the July 2006 VA medical examination.  In the event this examiner is unavailable, it shall be conducted by a qualified medical professional.

The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant left low back and left leg history and symptomatology, to include information about onset, frequency, duration, and severity.  All tests, studies, or evaluations deemed necessary to assess the left low back and left leg next shall be performed.  Left low back and left leg symptoms attributable to a nerves puncture injury shall be distinguished, if possible, from left leg and left low back symptoms attributable to other causes.

The examiner shall clarify whether reference was made to left leg symptoms or to left leg and left low back symptoms when it was stated at the July 2006 VA medical examination that the [V]eteran developed left sided symptoms" following an injection VA gave him to manage his right sided low back pain.  Notably, did the intramuscular injection administered by VA result in additional disability to the low back?   Any additional disability separate from that of left sciatic neuropathy (e.g., loss of range of motion, muscle spasm, gait abnormality) should be identified.

The examiner shall discuss the pertinent medical evidence and lay evidence in rendering the above clarification and opinion.  A complete explanation (rationale) shall be provided for each.  If the opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.  Such report shall be placed in the claims file or "eFolder."

3.  Finally readjudicate the issues of entitlement to an initial rating in excess of 10 percent for compensation under 38 U.S.C.A. § 1151 for a nerves puncture injury, left sciatic radiculopathy, claimed as left buttock pain radiating to the lower extremity and entitlement to a separate rating for compensation under 38 U.S.C.A. § 1151 for a nerves puncture injury, left low back disability.  If either of these benefits sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

